Case 2:20-cr-00176-GMN-BNW Document 44 Filed 04/21/21 Page 1 of 2

 

 

 

oO ON WD UH FF W NY

BD Bb HO NO YF YF FP FF FP BF Fr EF ES he

 

£

 

 

   
 

 

    

 

 

 

 

 

—“FILED
—__ ——_RECEIV
ENTERED — SERVED ON
COUNSEL/PARTIES OF RECORD
APR 2 1 2091
- CLERK US DISTRICT COUR
DISTRICT OF NEVADA
BY: DA
La Ny
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-176-GMN-BNW
Plaintiff, Final Order of Forfeiture
V.
DERRICK SIMMONS,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Derrick Simmons to the
criminal offense, forfeiting the property set forth in the Forfeiture Allegation of the Criminal
Indictment and shown by the United States to have the requisite nexus to the offense to
which Derrick Simmons pled guilty. Creninal Indictment, ECF No. 1; Change of Plea, ECF
No. 31; Preliminary Order of Forfeiture, ECF No. 33.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The government served every person reasonably identified as a potential claimant in
lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A). .

This Court finds no petition was filed herein by or on behalf of any person or entity

and the time for filing such petitions and claims has expired.

 
Case 2:20-cr-00176-GMN-BNW Document 44 Filed 04/21/21 Page 2 of 2

 

 

 

oo ON WD WH BP WO DH &

db Bb BR HW HW bh HO NH NO KF KF KF KF KF FH SF Re OS
Oo rn Da Un FBP WHO HB KH T8O UO WN WDB Aa FP WHO NHN KF CO

 

 

This Court finds no petitions are pending regarding the property named herein and
the time has expired for presenting such petitions.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. a Silver Phoenix Arms HP22A, 22 caliber semi-automatic pistol bearing serial

number 4320148; and

2. any and all compatible ammunition
(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

LOU

GLO . NAVARRO
UNIT ATES DISTRICT JUDGE

copies of this Order to, all counsel of record.

DATED bp J Hw , 2021.

 
